The opinion of the court was delivered by
Bennett, J.
The defendant’s acceptance of the draft of Cart upon him, is special, and we must look to the terms of it to learn the extent of the defendant’s liability upon it. The language of the acceptance is, “ I accept this order so far as I am owing Moses Cart, or shall be owing him the first of October next.” It seems Cart was to work for the defendant under a special contract of the 6th of October, 1851, for the term of two years from the date, of the contract, for the sum of five hundred dollars, part payable in January, 1853, and a part payable in January, 1854. On the 31st of March, 1852, Cart quit his work, without the fault of the defendant, and run away; and the case finds that the defendant’s damage occasioned by the breach of the contract on the part of Cart, was more than what he was owing Cart for the time he Worked for him under the contract, Though it shquld be conceded *245that Cart could not maintain an action against the defendant, yet that is not the test of the defendant’s liability. The acceptance was had while Cart was in the employ of the defendant .under his contract, and looks to two periods of time, 'the present and the future. "We think the acceptance binds the defendant to pay to the extent he owed Cart for labor at the time he accepted his draft, though by the terms of the contract between the defendant and Cart it did not become due and payable until a future time. The language is, “I accept this order so far as I am owing Cart,” clearly referring to the time of acceptance. If the defendant, in his acceptance, did not take the precaution to protect himself against the contingency that thereafter happened, the plaintiff should not be the loser by it. We are to presume the plaintiff acted upon the faith of this acceptance, and, as to. him, the defendant must be bound by it. The defendant cannot be bound to pay anything on his acceptance for what transpired subsequent to it. Nothing was owing from the defendant to Cart on the first of October subsequent to the acceptance. The defendant might well set off the damages he had sustained against any claims which Cart could make upon him, if he had any, and there is nothing in the latter clause of the acceptance which can preclude the defendant from making use of the same matter as a defense against this plaintiff.
Judgment affirmed.